Title: George Jefferson to Thomas Jefferson, 9 May 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 9th May 1811
          
          I am duly favor’d with yours of the 30th ultimo. The window glass was forwarded by Thomas Becks on the 27th, and will have arrived I hope some days ere this.
           We have received since our last 138 Bbls of your flour, 45 of it being from Lynchburg.— Although the price is ½ $ above your limit, it is dull at that, which has prevented our making any further sale for you.—if we were to go out and force a sale on an unwilling purchaser, it could only be done at a reduced price.—there is are not unfrequently a losses sustained in this way by persons compelled to sell immediately, of ¼ $ ⅌ barrel—we shall lose no opportunity of disposing of yours at a fair price.
           I inclose you an account of fines against Shoemaker for which he is liable to you.—his flour the Inspector informs us is frequently light.—His barrels are not lined, which obliges us to have it done.—The law does not compel the Miller to do this, but custom compels the seller: or if he does not do it, a greater deduction is frequently made in the price than it would cost.
           Fine Tobacco as you have heard is in great demand. as much as 10 $ has been given for a few Hhds. inferior qualities go down as low as 20/. and I should not be surprised at their being even still lower.
          I fear from what you say of the order of yours that we shall not be able to sell it.—its barely going through the sweat without rotting is not sufficient for the purchaser.
          
            I am Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        